TALLMAN, Circuit Judge,
dissenting.
Having concluded that Agent Laverty’s life was in imminent danger sufficient to warrant invocation of deadly force when David Aguilar first assaulted him with a loaded, sawed-off rifle, the district court erred as a matter of law when it parsed the officer’s split-second decision and found that the danger had passed at the moment the fatal shot was fired. As our Court has cautioned in reviewing police deadly force cases, “liability cannot rest upon such an exercise in ’20-20 hindsight.’ ” Garcia v. United States, 826 F.2d 806, 812 n. 14 (9th Cir.1987). Assuming Dominic’s testimony is accurate, I fail to see how Aguilar’s slight lowering of the gun while Laverty began to back up his car dissipated the state of imminent danger the officer still faced. Laverty was always well within range of the rifle, which Aguilar could easily have raised and fired within an instant. As Justice Holmes so trenchantly observed, “[djetached reflection cannot be demanded in the presence of an uplifted knife.” Brown v. United States, 256 U.S. 335, 343, 41 S.Ct. 501, 65 L.Ed. 961 (1921). I respectfully dissent.